DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on April 04, 2022, in which claims 1-20 are presented for further examination.
Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed April 04, 2022 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to applicant’s argument regarding the 35 U.S.C. 101 rejection of claim 19, Examiner respectfully maintains his position with respect to the same. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation a “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Examiner suggests amending claims to explicitly recite a “non-transitory computer-readable storage medium”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “examining an invoked database query for execution on a database”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Curren teaches [0075] processing of a query in a conversion module.  Curren further teaches [0076] a database access control module for determining which data a user has access to when a query is submitted to the database, wherein a user query requesting access to data within a database is a query for execution on a database.  Therefore, the cited art does in fact teach “examining an invoked database query for execution on a database”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Curren teaches [0066] determining of access of zone data for a user, wherein to determine access based on zone data, zone data must necessarily be scanned.  Curren further teaches [FIG. 5] storage within a table of data with security tags.  Therefore, the cited art does in fact teach “scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “identifying, using the zone data, at least one excludible extent of the storage system extents”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Given the broadest reasonable interpretation an extent is any element/aspect of the storage system.  Curren teaches [0066] that certain data is excluded based on determined privileges, wherein excluded data is indicative of excludible extents.  Therefore, the cited art does in fact teach “identifying, using the zone data, at least one excludible extent of the storage system extents”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Given the broadest reasonable interpretation an excludible extent is any data aspect or element which is excluded. Curren teaches [0062-0064] granting and excluding access based upon the access control system, wherein data is excluded from certain users with limited access rights.  Therefore, the cited art does in fact teach “excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation a “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Examiner suggests amending claims to recite a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Curren (US Pub. No. 2010/0189251 A1).
In respect to Claim 1, Curren teaches:
a computer implemented method comprising: examining an invoked database query for execution on a database; (Curren teaches [0075] query analysis for implementation within a database.)
Curren teaches [0075] processing of a query in a conversion module.  Curren further teaches [0076] a database access control module for determining which data a user has access to when a query is submitted to the database, wherein a user query requesting access to data within a database is a query for execution on a database.
scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system; (Curren teaches [0066] zone data within a table [0073, FIG. 5] of data with attributes and security tags such as top secret, secret, confidential, and unclassified.)
Curren teaches [0066] determining of access of zone data for a user, wherein to determine access based on zone data, zone data must necessarily be scanned.  Curren further teaches [FIG. 5] storage within a table of data with security tags.
identifying, using the zone data, at least one excludible extent of the storage system extents; (Curren teaches [0066] using the zone data to determine privileges, wherein these privileges are indicative of excludible extents.)
Given the broadest reasonable interpretation an extent is any element/aspect of the storage system.  Curren teaches [0066] that certain data is excluded based on determined privileges, wherein excluded data is indicative of excludible extents.
and excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query (Curren teaches [0062-0064] access to available data.)
Given the broadest reasonable interpretation an excludible extent is any data aspect or element which is excluded. Curren teaches [0062-0064] granting and excluding access based upon the access control system, wherein data is excluded from certain users with limited access rights.

Claim 19 is the program product claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim 20 is the system claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 6, 2022